Citation Nr: 0015033	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-12 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy in the face amount of $10,000.  
This is a contested claim.


REPRESENTATION

[redacted] represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran, who served on active duty from January 1951 to 
May 1957, died in June 1996.

At the time of his death, the veteran had a NSLI policy in 
force in the face amount of $10,000.  The AOJ has determined 
that a March 1957 designation of beneficiary form was the 
last beneficiary designation executed by the veteran during 
his lifetime.  The AOJ has further determined that this March 
1957 designation named [redacted], the veteran's first wife, as the 
principal beneficiary of the veteran's NSLI policy, and that 
this designation entitles [redacted] to the proceeds of the NSLI 
policy.  The AOJ has determined that [redacted], the veteran's 
spouse from December 1975 until the time of his death, was 
not the last-named beneficiary of the veteran's NSLI policy 
and is not entitled to the proceeds of such policy.

[redacted] instituted the present appeal.  [redacted] testified at a 
hearing at the Denver Regional Office in May 1999.  [redacted] was 
provided a copy of the transcript and an opportunity to 
respond.  [redacted] did not request a hearing. 


FINDINGS OF FACT

1.  The veteran had a $10,000 NSLI policy in force at the 
time of his death in 1996.

2.  In March 1957, the veteran signed a change of beneficiary 
form designating "MRS. [redacted]," his "wife," as 
the sole principal beneficiary of this policy.

3.  This was the last beneficiary designation signed by the 
veteran during his lifetime.

4.  In March 1957 [redacted] was the veteran's spouse.  They 
divorced in July 1975 and he married [redacted] in December 1975.  

5.  The present record does not demonstrate that the veteran 
took affirmative action which would evidence his intent to 
change the beneficiary of his NSLI from the beneficiary named 
in March 1957 to the appellant.


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
veteran's NSLI policy and, thus, she is not entitled to the 
proceeds of such policy.  38 U.S.C.A. § 1917, 5301 (West 
1991); 38 C.F.R. § 8.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, [redacted] contends that because the March 1957 change 
of beneficiary designation named "Mrs. [redacted]," 
the veteran's "wife," as the principal beneficiary of his 
NSLI policy, and because she was the veteran's wife and 
"Mrs. [redacted]," at the time of the veteran's 
death, she should be recognized as the beneficiary of the 
policy.  She maintains that the veteran intended that she 
should receive the proceeds of the policy.  She further 
contends that she and the veteran went into the Denver, 
Colorado, Regional Office in the summer of 1976, that the 
veteran signed a change of beneficiary form for his insurance 
at that time, and that such beneficiary designation has been 
lost.  She contends that the VA official who helped the 
veteran fill out this form indicated to the veteran that he 
did not need a copy of the form, and that a copy of the form 
was never sent to the veteran.

[redacted] contends, in essence, that she is the last validly 
designated beneficiary of record, and the person entitled to 
the proceeds of the policy.  She was the veteran's wife at 
the time he executed the last valid change of beneficiary 
form, and she was the person named on such form.  The veteran 
intended for her to be the beneficiary at the time he 
executed the form, and took affirmative action by way of this 
change of beneficiary form to name her as the beneficiary of 
the policy.  Further, she contends that the appellant has not 
demonstrated by any independent evidence that the veteran 
intended that the appellant be named as the beneficiary of 
his NSLI policy or took any affirmative action to change the 
beneficiary to [redacted].

I.  Background

The veteran applied for and obtained a NSLI policy in the 
face amount of $10,000 in March 1951.  On the application for 
such insurance, he named his mother as the principal 
beneficiary of this policy.

In March 1957, the veteran executed a change of beneficiary 
form naming "MRS. [redacted]" as the sole principal 
beneficiary of his NSLI policy.  In the box relating to 
relationship to insured, he indicated "wife."  The veteran 
indicated that they lived together in Brighton, 
Massachusetts.  This was the last beneficiary designation of 
record.  

The veteran's insurance records show that he received a 
waiver of premiums on his NSLI policy from November 1961 to 
February 1964.  Thereafter, the premiums were paid again for 
the insurance policy.  During the remainder of his lifetime, 
the veteran's address in his insurance records continued to 
be in Massachusetts.

After the veteran's death, a claim for the proceeds of the 
veteran's NSLI policy was received from [redacted], who lived in 
Colorado.  She was paid the proceeds of such policy, with 
dividends and interest.  Subsequently, a claim for the 
proceeds of the NSLI policy was received from [redacted].  The AOJ 
determined that [redacted] was entitled to the proceeds of the 
policy, and [redacted] appealed.  The AOJ determined that the 
premature payment of the proceeds of the veteran's policy to 
[redacted] had no practical effect as to the current appeal.  The 
AOJ did request that [redacted] return the proceeds and 
subsequently declared an overpayment against her. 

During the appeal, a copy of the veteran's marriage 
certificate to [redacted], dated in February 1955, was received.  
[redacted] and the veteran had three children, [redacted], born in 
February 1958, [redacted], born in October 1962, and [redacted], born 
in September 1968.  A copy of a divorce decree and property 
settlement indicates that the veteran divorced [redacted] in July 
1975.  These documents do not mention the veteran's NSLI 
policy.

Other records show that the veteran was married to [redacted] in 
December 1975 in the State of Colorado.  The veteran's claims 
folder indicates that the veteran and [redacted] lived 
continuously thereafter in Colorado.  The veteran's claims 
folder also indicates that the veteran had been granted 
service connection for depressive reaction.  This disability 
was evaluated as 50 percent disabling from September 1959.  
The claims folder also shows that [redacted] received an 
apportionment of the veteran's compensation benefits on 
behalf of her children until September 1986 when the youngest 
reached age 18.

The claims folder contains a declaration of marital status 
form that the veteran submitted in August 1975, and another 
declaration of marital status form he submitted in February 
1976.  In March 1976, the veteran submitted a statement in 
support of claim indicating that he desired to increase the 
apportionment of his compensation award to his children.  A 
report of contact (VA Form 119) dated in April 1976 shows 
that Bill Bleau, a VA benefits counselor, assisted the 
veteran in processing the request for an increased 
apportionment.  A review of the veteran's claims folder and 
insurance folder fails to show any change of beneficiary form 
after the one executed in March 1957.

In a letter in 1998 the appellant claimed that she and the 
veteran went into the Denver, Colorado, Regional Office to 
change the beneficiary of his Government life insurance 
policy in 1976.  She stated that they spoke to a VA benefits 
counselor, Mr. Bill Blue (Bleau) who prepared a change of 
beneficiary form, which the veteran signed.  She stated that 
the veteran asked for a copy, but Mr. Bleau stated that the 
veteran did not need a copy.  He showed them that the change 
of beneficiary form was being placed in the veteran's claims 
folder.

A statement from the Denver, Colorado, Regional Office 
indicated that there were no fiduciary records or education 
records for the veteran.  Bill Bleau was currently working as 
a vocational rehabilitation counselor, but in 1976 he had 
been working at the VA regional office as a veterans' 
benefits counselor.  When interviewed, he stated that he did 
not recall any contact with the veteran.  He stated that it 
was standard practice that when a veterans' benefits 
counselor saw a veteran such veteran was provided a copy of 
whatever documents were completed in the office.

An additional search for a change of beneficiary form at the 
VA Medical Center in Denver, Colorado, found no records for 
the veteran.  It was indicated that, if the veteran had not 
received treatment after the 1970's, such records would have 
been purged.  The claims file does not reflect that the 
veteran received any medical treatment from the VA after he 
left Massachusetts in 1971.  

II.  Analysis

Congress has provided that the veteran has the right to name 
any person as the beneficiary of his NSLI policy, and he has 
the right, subject to certain regulatory criteria to, at any 
time, change the beneficiary without the consent and 
knowledge of the prior beneficiary.  38 U.S.C.A. § 1917.  The 
regulatory criteria provide that a change of beneficiary, to 
be effective, must be in writing, signed by the insured, and 
forwarded to the VA by the insured or his agent.  38 C.F.R. 
§ 8.22.

The Federal Courts have decided that the regulatory 
requirements are adopted for the benefit of the United States 
and are not for the protection of the beneficiary.  
Accordingly, it is held with respect to the regulations 
pertaining to a change of beneficiary, that the Courts will 
brush aside all legal technicalities in an effort to 
effectuate the manifest intent of the insured.  United 
States v. Palmer, 238 F.2d 431 (2nd Cir. 1956)

The Courts have held that there must be an intent to change 
the beneficiary followed by positive action on the part of 
the insured evidencing an exercise of the right to change the 
beneficiary.  Collins v. United States, 161 F.2d 64 
(10th Cir. 1947).  It is the generally accepted rule that the 
burden of proof is upon one who asserts a change of 
beneficiary to sustain such change by a preponderance of the 
evidence.  Berk v. United States, 294 F. Supp. 578 (E.D. N.Y. 
1969).  In this regard, Federal law controls the resolution 
of the question relating to the proper beneficiary of a 
veteran's NSLI policy, which are contracts between a veteran 
and the Federal Government.  See Wisner v. Wisner, 338 U.S. 
655 (1950).  While an actual copy of a change is not 
essential, there must be some evidence to show that it was 
executed.  Young v. Derwinski, 2 Vet. App. 59 (1992); Jones 
and Leach v. Brown, 6 Vet. App. 388 (1994).

In this case, the veteran executed a change of beneficiary 
form in March 1957, designating "MRS. [redacted]," 
his "wife," as the sole principal beneficiary of his NSLI 
policy.  The question initially occurs whether this 
designation is sufficient to recognize [redacted] as the beneficiary 
of this policy.

First, [redacted] was the veteran's wife at the time, in March 1957.  
The veteran was recently married, and it would appear 
reasonable that he intended to designate [redacted] as the principal 
beneficiary of his NSLI policy at the time he executed this 
form.  Further, he believed that he was taking all necessary 
appropriate action to effectuate this intent by executing 
this change of beneficiary form.  The fact that he did not 
use his wife's first name, [redacted], in no way detracts from the 
obvious intent of the veteran in this case.  The appellant 
has not provided any objective evidence that the veteran was 
intending to name anyone other than [redacted] as the beneficiary at 
the time that he executed the beneficiary designation in 
March 1957.  She has not demonstrated, or provided any 
evidence to the effect, that the veteran intended that the 
insurance proceeds be paid to some unspecified future wife at 
the time of his death.  Basically, a fair reading of the 
circumstances in this case, and a preponderance of the 
evidence, shows that the veteran fully intended that [redacted] be 
the beneficiary of his NSLI policy when he executed the 
beneficiary designation in March 1957, and that he believed 
that he was taking appropriate action to effectuate this 
intent.  As a result, the beneficiary designation in March 
1957 is held to be a valid exercise of the veteran's right to 
name [redacted] as the beneficiary of his NSLI policy, entitling her 
to the proceeds of the policy, barring a subsequent change of 
beneficiary by the veteran.

In this regard, a veteran's divorce, property settlement, and 
award of child support have no bearing on a beneficiary 
designation for an NSLI policy.  A person's relationship, 
including the relationship of wife to the insured, has no 
bearing on the veteran's right to name any person as the 
beneficiary.  As previously indicated, the proceeds of the 
policy belong to the last-named beneficiary, and Federal law 
controls the resolution of the question relating to the 
proper beneficiary of such policy.  Wisner v. Wisner, supra.  
Thus, statutes relating to Colorado law and the effects of 
marriage and divorce have no effect in this case.  In 
addition, by terms of the contract, and by law, the veteran 
has the right to name any person as the beneficiary, whoever 
pays the premiums of such NSLI policy.  If the appellant paid 
the premiums on such policy, the proceeds still belong to the 
last-named beneficiary.  The proceeds of the policy are not 
subject to equitable or legal process or attachment.  
38 U.S.C.A. § 5301.  The equity and fairness of the veteran's 
choice is not part of the legal criteria or requirements upon 
which to decide who may be entitled to the proceeds of the 
insurance policy.  By law, and by the terms of the contract, 
the proceeds must be paid to the last-named beneficiary of 
record.

Finally, in this regard, the appellant has maintained that 
the veteran executed a change of beneficiary form at the 
Denver, Colorado, Regional Office in 1976.  However, there is 
no record that, in fact, the veteran signed a beneficiary 
form naming the appellant as the beneficiary of his NSLI 
policy in 1976, or at any other time during his marriage to 
the appellant.  A search for any change of beneficiary form 
after the appellant's marriage to the veteran has proved 
negative.  The veteran did sign changes of dependency status 
forms in 1975 and 1976, but there is no indication that he 
signed a NSLI beneficiary form during these years, or 
subsequently.  The appellant has claimed that the person who 
helped the veteran change the beneficiary told them that the 
veteran did not need a copy of the form and that the change 
of beneficiary was being placed in the claims file.  This 
recollection is not credible.  An insurance beneficiary 
designation is not placed in the claims file.  Pursuant to 
instructions on the form, it is mailed to the insurance 
service and it is standard procedure for the insurance 
service to return one copy of the multicopy beneficiary 
designation form to a veteran when he executes a change of 
beneficiary form.  The record shows that the named benefits 
counselor did assist the veteran in dealing with an 
apportionment to [redacted] in 1976, and this may be the transaction 
which the appellant now recalls as involving the insurance 
policy.  However, the VA person named by the appellant 
indicated that he had no memory of such transaction, but that 
it was standard procedure to provide a copy of any form 
signed by a veteran to such veteran.

In this case, the appellant has not provided any independent 
or other objective evidence, other than her own statements, 
that the veteran intended to name her as the beneficiary of 
his NSLI policy, or took affirmative action to effectuate 
such intent.  As previously indicated, while a writing or the 
actual copy of the change is not essential, there must be 
some evidence to show that the veteran took appropriate 
action to effectuate his intent.  While the veteran may have 
had a stormy marriage to [redacted] that ended in divorce, the 
nature of such relationship is insufficient to overturn the 
last beneficiary designation.  In this regard, although it is 
not directly relevant, the Board would note that even after 
their marriage terminated he was concerned with the financial 
status of that family and increased the apportionment they 
received.  In essence, the appellant has not maintained the 
burden of proof to demonstrate that the veteran intended to 
designate her as the beneficiary of his NSLI policy, and took 
some action to effectuate such change.  The appellant was not 
the last beneficiary of record of the veteran's NSLI policy.


ORDER

The appellant is not the last-named beneficiary of the 
veteran's NSLI policy, and she is not entitled to the 
proceeds of such policy.  Accordingly, the appeal is denied.  
This decision constitutes the final administrative denial of 
the appellant's claim.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

